        Case 2:18-cv-00743-RAJ Document 40 Filed 02/24/20 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                          FEB 24 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
RENTBERRY, INC., a Delaware                     No.   19-35308
corporation; DELANEY WYSINGLE, an
individual,                                     D.C. No. 2:18-cv-00743-RAJ
                                                Western District of Washington,
                Plaintiffs-Appellants,          Seattle

 v.                                             ORDER

CITY OF SEATTLE, a Washington
municipal corporation,

                Defendant-Appellee.

Before: IKUTA, R. NELSON, and HUNSAKER, Circuit Judges.

      Appellee’s Motion to Reschedule the March 4, 2020 Oral Argument Date in

Light of Anticipated Mootness (Dkt. No. 42) is hereby GRANTED. Appellee is

ordered to promptly update the panel regarding the outcome of the Seattle City

Council’s anticipated vote; the case will then be rescheduled by separate order if

necessary.
